Title: From George Washington to Lucy Randolph, 23 February 1783
From: Washington, George
To: Randolph, Lucy


                        
                            Madam,
                            Newburgh 23d Feb. 1783
                        
                        I have the honor to acknowledge the receipt of your favor of the 30th of last Month—and to inform you that
                            your Letter to Sir Guy Carleton covering one for Mrs Necks was sent into New York last Week—and that I had a pleasure in
                            doing it.
                        If at any time, you should have occasion to write to your Friends in England & will send the letters
                            under cover to me, I will take care to have them forwarded safely to the extremity of our lines—I pray you to make a
                            tender of my best respects to Mrs Randolph. I have the honor to be Yr Most Obedt Serv.
                        
                        
                            Go: W——n
                        
                    